Citation Nr: 0838117	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected instability, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected meniscal tears, left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for subluxation, right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 2000 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claims 
not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Lumbosacral strain is manifest by forward flexion to 80 
degrees, extension to 35 degrees, right and left lateral 
bending to 25 degrees, and right and left rotation to 45 
degrees with pain.

3.  Instability of the right knee is manifest by flexion to 
115 degrees, extension to 0 degrees, painful motion, and no 
instability.

4.  Meniscal tears of the left knee is manifest by flexion to 
115 degrees, extension to 0 degrees, painful motion, and no 
instability.

5.  Subluxation of the right fifth toe is manifest by a 
deviation laterally at the interphalangeal joint of 40 
degrees with no pain on flexion or manipulation.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

2.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

3.  The criteria for a rating in excess of 10 percent for 
meniscal tears of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2008).

4.  The criteria for a rating in excess of 10 percent for 
subluxation of the right fifth toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2003 and January 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned ratings for 
lumbosacral strain, instability of the right knee, meniscal 
tears of the left knee, and subluxation of the right fifth 
toe in a notice of disagreement, no further duty to inform 
the veteran of the requirements of VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Lumbosacral Strain

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability 

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

               
38 C.F.R. § 4.71a, Plate 5 (2008)

On VA examination in January 2004, the veteran reported 
experiencing pain two or three times a month.  He said that 
these painful episodes would last for about an hour during 
which he could only perform minimal movements.  He took 
ibuprofen.  He did not use any assistive devices.  He did not 
experience any incontinence or erectile dysfunction.  He 
described the pain as midline in his low back with no 
radiation and no numbness or weakness in his legs.  He said 
he was unable to play basketball, walk for more than 40 
minutes, or stand for more than 30 minutes.  He said he had 
no physician-directed periods of bed rest.  He said he was 
unable to do any heavy lifting or drive heavy equipment.  The 
examiner observed that the veteran walked without a limp.  It 
was noted that the veteran's spine had a normal curvature 
with no tenderness or spasm.  Left and right lateral bending 
was to 35 degrees.  Extension was to 35 degrees.  Flexion was 
to 75 degrees.  Right and left rotation was to 70 degrees.  
Repetitive testing did not diminish any range of motion 
findings.  X-rays revealed normal mineralization in bony 
alignment with no evidence of remote trauma or osteoarthritic 
change.

In his December 2004 Notice of Disagreement, the veteran 
reported that his back was sore and stung him.  He stated 
that he had to be careful how he laid down.

During a VA examination in February 2005, the veteran 
expressed that he experienced low back pain three to four 
times a week for five minutes at a time.  He said that the 
pain was midline and did not radiate.  He reported no 
numbness, weakness, incontinence, or erectile dysfunction.  
He did not use a brace, cane, or crutch.  He said he had not 
been prescribed bed rest.  He stated he was unable to bend 
quickly, participate in sports, or walk more than half a 
mile.  He was employed at a supermarket with no job 
restrictions except lifting over 20 pounds.  It was noted 
that he had no real flares of low back pain.  The examiner 
observed that the veteran walked with a limp.  He had normal 
curvature of his spine with no tenderness or spasm.  Right 
and left lateral bending was to 20 degrees.  Extension was to 
20 degrees.  Flexion was to 65 degrees with pain.  Right and 
left rotation was to 35 degrees with pain.  The examiner 
noted that there were no flare-ups or additional limitations 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.

The veteran stated on his VA form 9 received by the RO in 
June 2005 that he had tenderness and great difficulty in 
moving left and right.  He mentioned that he had problems 
bending forwards and backwards, and he said he experienced 
ongoing discomfort and pain in his back when he stretched his 
left leg.  He said that his back pain prevented him from 
sleeping in comfortable positions, and he would experience 
spasm and sharpness in his lower back.  He indicated that his 
pain radiated throughout his entire back from time to time.  
He felt that his health was getting worse.  He said that he 
spent the majority of his time in bed, and he slept with a 
heating pad.

In September 2005, the veteran said that his disabilities 
were affecting his employment and quality of life on a daily 
basis.

A VA outpatient record from September 2005 indicates that the 
veteran complained of lower back pain.  He said he had 
difficulty crossing his legs, sitting, standing straight up, 
and turning to the left or right.  He denied any changes in 
his bladder or bowel habits, but he reported having pressure 
when having a bowel movement.  He stated that his pain rated 
a six on a 0 (low) to 10 (high) rating scale.

On VA examination in March 2006, it was noted that the 
veteran complained of pain three to four times a week for 
five minute periods.  He reported that his pain was midline 
and did not radiate.  It was noted that the veteran reported 
no numbness, weakness, bladder incontinence, or erectile 
dysfunction.  The veteran also did not have a brace, a cane, 
or a crutch.  It was observed that the veteran had not had 
any physician-directed bed rest, but he would take extra-
strength Tylenol.  The veteran reported an inability to bend 
quickly, participate in sports, walk more than half a mile, 
and stand for more than 45 minutes.  He said that he 
previously had an episode where he was unable to stand for 75 
minutes due to pain in his back.  It was noted that the 
veteran did not have a recurrence of that episode.  The 
examiner observed that the veteran walked with a limp.  An 
examination of the thoracolumbar spine revealed normal 
curvatures, no spasm, and no tenderness.  Right and left 
lateral bending was to 25 degrees.  Extension was to 35 
degrees.  Flexion was to 80 degrees.  Right and left rotation 
was to 45 degrees.  The veteran reported pain on all ranges 
of motion.  Normal sensation was noted throughout the lower 
extremities.  The examiner stated that the veteran had no 
Deluca criteria.  The examiner also stated that the veteran's 
range of motion had increased since February 2005, except 
that now there was evidence of symptom magnification.  X-rays 
revealed no evidence of current or prior lumbar injury.  It 
was noted that there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

Based on the evidence of record, the Board finds that  the 
criteria for a rating in excess of 10 percent rating for 
lumbar strain have not been met throughout the entire period 
of appeal.  According to the VA examinations performed in 
January 2004, February 2005, and March 2006, the veteran does 
not have forward flexion of less than 60 degrees, a combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm severe enough to result in an 
abnormal gait or abnormal spinal contour.  Although the 
veteran has stated that he experiences back spasms, all three 
VA examinations noted that the veteran does not have muscle 
spasm.  Also, the evidence does not show that the veteran 
experienced incapacitating episodes having a total duration 
of at least two weeks during a 12 month period.  Thus, a 
rating in excess of 10 percent is not warranted for 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2007).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994). Therefore, he cannot provide a 
competent opinion regarding diagnosis.

The Board finds that the lumbar strain is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the disorder has not 
necessitated frequent periods of hospitalization.  The 
evidence shows that the veteran is gainfully employed.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Right and Left Knees

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)
526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)


 
38 C.F.R. § 4.71, plate 2 (2008)

On VA examination in January 2004, the veteran reported that 
his knees hurt all day, every day.  It was noted that they 
did not swell, lock, or grind, but they buckled and popped.  
The veteran did not use a brace, cane, or crutch.  He would 
take ibuprofen for the pain.  It was noted that the knees 
would flare with no additional physical activity 
restrictions.  The examiner noted that the veteran walked 
without a limp.  Flexion of both knees was to 135 degrees 
with pain.  Popping was noted on the range of motion of the 
right knee but not the left.  The examiner observed no 
instability, tenderness, or warmth about either knee.  X-rays 
revealed normal mineralization of bony alignment.  The 
impression from the X-ray was normal knees, bilaterally.

The veteran reported on his December 2004 Notice of 
Disagreement that his knees were uneasy and were not firm to 
walk on.

During a VA examination in February 2005, the veteran 
reported pain at least twice a day for about an hour in his 
knees.  Although his right knee did not swell or lock, he 
said that he experienced swelling in his left knee.  It was 
noted that the knees buckled, popped, and would grind.  The 
veteran did not use a brace, cane, or crutch.  It was noted 
that the veteran was unable to cross his legs for long 
periods of time and did not experience flare-ups.  The 
examiner observed no crepitus, erythema, tenderness, or 
warmth in the knees bilaterally.  It was noted that the 
veteran had some very minimal anterior instability on the 
right with tendon popping.  Extension was to 0 degrees 
bilaterally.  Flexion was to 130 degrees bilaterally with 
pain on full flexion on the right.  No diminution was found 
with repetitive testing.  The examiner observed no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

On his VA Form 9 received by the RO in June 2005, the veteran 
said that he had to walk slowly up and down stairs.  He said 
that his right knee had been known to gradually move on its 
own and would slip in and out of place.  He reported that he 
felt numbness and difficulty moving his left knee.  He had no 
confidence in his left knee because he said he couldn't feel 
it at times.  He said that crossing his left leg in certain 
positions caused it to go numb.

In September 2005, the veteran reported that his disabilities 
affected his employment and quality of life on a daily basis.
On VA examination in March 2006, it was noted that the 
veteran would wear an elastic sleeve on his left knee at 
times.  Extension bilaterally was to 0 degrees with pain.  
Flexion bilaterally was to 115 degrees with pain.  No 
tenderness, instability, crepitus, or warmth was observed 
bilaterally.  The examiner found tendon popping on the right 
and not on the left.  No diminution of range of motion was 
found with repetitive testing.  X-rays were noted to be 
unremarkable.  The examiner stated that there were no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

Based on a review of the evidence of record, the Board finds 
a rating in excess of 10 percent is not warranted for either 
knee at any time throughout the course of the appeal.  The 
January 2004, February 2005, and March 2006 VA examination 
reports do not show that the veteran's forward flexion is 
limited to 30 degrees in either knee.  Thus, a rating in 
excess of 10 percent is not warranted for either knee under 
the criteria of Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's right or left knee disorders.  Throughout the 
period of appeal, there is no evidence of extension of either 
knee being limited to 10 degrees as is required for a 
compensable evaluation under Diagnostic Code 5261.  The VA 
examination reports do not show recurrent subluxation or 
lateral instability as is required for an evaluation under 
Diagnostic Code 5257.  Additionally, the medical evidence 
does not demonstrate any ankylosis (Diagnostic Code 5256), 
removal of semilunar cartilage (Diagnostic Code 5258), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to a rating in excess of 10 percent 
for either knee disorder is not warranted.

The Board finds that the service-connected knee disorders are 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorders have not necessitated frequent periods of 
hospitalization.  The Board finds that there is no objective 
evidence that the knee disorders have resulted in marked 
interference with his employment.  Although the veteran has 
reported pain in his knees, pain and some degree of 
interference with employment are taken into account within 
the regular evaluation criteria.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Right Fifth Toe

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe
30

Moderately severe
20

Moderate
10

NOTE:  With actual loss of use of the foot, rate 40 
percent.

38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008)
During a VA examination in January 2004, the veteran reported 
that he had not had surgery on his toe.  He took ibuprofen 
for pain.  He said he was unable to wear hard shoes, and he 
reported that his toe was very tender to palpation.  The 
examiner observed that the right small toe at the 
interphalangeal joint was deviated laterally at about 40 
degrees.  It was noted that the veteran had pain on flexion 
of that toe.  An X-ray revealed mild subluxation of the right 
little toe with no evidence of fracture.

The veteran stated in his December 2004 Notice of 
Disagreement that his toe had problems being in certain 
shoes.

On VA examination in February 2005, the veteran reported that 
he experienced longer periods of tenderness on direct minor 
trauma to his right toe.  The examiner observed a deviation 
laterally at the interphalangeal joint of about 40 degrees.  
Pain was noted on flexion of the toe.  It was observed that 
the veteran had no callus formation or evidence of abnormal 
wear on the foot, and the examiner noted no pain on 
manipulation of the foot.  There were no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

The veteran reported on his VA form 9 received by the RO in 
June 2005 that his toe was a constant problem and had formed 
a callus on the inside of the toe.  He said it was difficult 
to wear different types of shoes.  He reported wearing 
larger-sized shoes in order to not irritate his toe.  He 
stated that his toe was deformed and noticeable to any 
untrained medical eye.  He said he had to watch how he 
planted his foot in order to walk straight.

In September 2005, the veteran reported that his disabilities 
affected his employment and quality of life on a daily basis.

On VA examination in March 2006, the examiner observed that 
the right fifth toe deviated laterally at the interphalangeal 
joint of about 40 degrees with no pain on flexion of the toe.  
No pedal edema was noted, and normal sensation was present 
throughout the lower extremities.  The examiner observed no 
callus formation as evidence of abnormal wear on the feet.  
No pain on manipulation of the foot was noted.  It was noted 
that there was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

Based on a review of the evidence of record, the Board finds 
there is no evidence of moderately severe symptoms of the 
right fifth toe for a rating in excess of 10 percent under 
Diagnostic Code 5283 at any time during the period of appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  In this matter, 
the Board finds the January 2004, February 2005, and 
March 2006 VA examination reports persuasive.  The examiner 
interviewed the veteran and performed all necessary tests.  
An X-ray revealed a mild subluxation of the right little toe.  
Although the veteran has reported pain, the examiner noted 
that the pain did not limit the veteran's range of motion or 
use of his foot.  Considering all three VA examination 
reports, the Board finds that the veteran's symptoms doe to 
his right fifth toe disorder are best described as moderate.  
Without evidence of moderately severe symptoms, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5283.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, the is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to a rating in excess of 10 percent 
for either knee disorder is not warranted.

The Board finds that the service-connected toe disorder is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the toe 
disorder has not necessitated frequent periods of 
hospitalization.  The Board finds that there is no objective 
evidence that the toe disorder have resulted in marked 
interference with his employment.  Although the veteran has 
reported pain in his toe, pain and some degree of 
interference with employment are taken into account within 
the regular evaluation criteria.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbosacral strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected instability, right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected meniscal tears, left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for subluxation, right fifth toe is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


